internal_revenue_service number release date index number --------------------------------------------- ------------------------------- ---------------------------- - agreement agreement department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-139415-06 date date ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ---------------------------------------------------------------------------------- ---------------------------------------------- ----------------------------------------- ------- ---------------------------------------------- ---------------- ------- ------------------- ----------------- ----------------- ------------------ ----------- ------ ------- ----------------------------------- taxpayer company year name x date year date amount a amount b amount c amount d amount e ty framework dear --------------------------- this is in response to your letter of date as supplemented requesting a ruling on the treatment under the internal_revenue_code of agreement between yourself taxpayer and company facts taxpayer represents as follows taxpayer is taxable under sec_831 of the code as a reinsurer of non-life insurance contracts -------------------------------------------------------------------------- previously taxpayer determined that its business interests would be served if it were able to buttress its plr-139415-06 surplus accordingly on date taxpayer entered into agreement with company company is the parent_corporation of taxpayer company is also a reinsurer of non-life insurance contracts ----------------------------------------------------------- under agreement taxpayer transferred to company on a quota share basis the taxpayer’s liability for its net_loss including loss adjustment expenses on insurance policies and reinsurance contracts issued by taxpayer including incurred but not reported losses for losses occurring no later than year which was several years before agreement the covered lines of business included various environmental liabilities agreement terminates on date unless commuted earlier as consideration taxpayer paid dollar_figureamount a which represented its statutory_reserves for the transferred block of business company is obligated to pay any losses covered by agreement to an aggregate limit of dollar_figureamount c put another way company is obligated to pay all losses covered by the agreement from ‘dollar one’ up to the aggregate limit company 2’s exposure in excess of the consideration paid_by taxpayer is dollar_figureamount d the amount_paid by taxpayer was to be placed into a notional account which is to be reconciled quarterly and interest credited in the amount e per annum if prior to commutation or termination the amount of claims exceeds the balance in the notional account company must provide the funds subject_to the aggregate limit necessary to pay the claims a positive balance of the notional account upon termination is to be remitted to company the guidance for completing an insurance company’s annual_statement applicable to reinsurance transactions is statutory statement of accounting principles no property and casualty reinsurance ssap applying ssap agreement is to be considered a loss portfolio transfer accounted for as retroactive not prospective reinsurance however because taxpayer and company have common ownership the premiums equal the loss_reserves and agreement meets ssap 62’s criteria for risk_transfer ssap allows taxpayer to instead account for agreement as prospective reinsurance the state insurance department that regulates taxpayer has confirmed that this is the proper statutory accounting treatment for agreement there will be a discrepancy between the reserves shown on taxpayer’s annual statements reflecting the accounting_method for prospective reinsurance and federal_income_tax returns reflecting that the agreement is not accounted for as reinsurance net of statutorily allowed discounting the undiscounted amount of the ceded reserves is dollar_figureamount b this rate is significantly less than the rate applicable to the most analogous united_states treasury instrument if agreement is commuted prior to termination taxpayer and company are to negotiate a settlement amount if no such amount is agreed to company is entitled to a positive balance of the notional account plr-139415-06 no similar agreement was available in the commercial reinsurance market because in part of the agreement’s scope and that only taxpayer and company could avail themselves of ssap 62’s exception from accounting for the agreement as retroactive reinsurance on its federal_income_tax return for ty taxpayer reported agreement under framework ruling requested taxpayer requests a ruling that agreement does not constitute insurance for federal_income_tax purposes law and analysis neither the code nor the regulations thereunder define the terms insurance or insurance_contract the bedrock for evaluating whether an arrangement constitutes insurance is 312_us_531 in which the court stated that historically and commonly insurance involves risk - shifting and risk - distributing in a transaction which involve s an actual ‘insurance risk’ at the time the transaction was executed insurance has been described as involv ing a contract whereby for adequate_consideration one party agrees to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss epmeir v united_states 199_f2d_508 7th cir cases analyzing captive insurance arrangements have distilled the concept of insurance for federal_income_tax purposes to three elements applied consistently with principles of federal income_taxation involvement of an insurance risk shifting and distribution of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir aff’g 96_tc_18 the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir cert_denied 340_us_853 and must not be merely an investment risk le gierse u s pincite revrul_89_96 1989_2_cb_114 taxpayer submitted its written inquiry seeking the letter_ruling prior to the filing of returns or reports that are required by the revenue laws concerning agreement see sec_2 revproc_2006_1 2006_1_irb_1 these principles include respecting the separateness of corporate entities the form and substance of the transaction s and the relationship between the parties 96_tc_61 aff’d in part and rev’d in part 972_f2d_858 7th cir plr-139415-06 insurance is not the mechanism to manage losses that are at least substantially certain to occur ie that are not the result of fortuitous events this principle has various labels and embod ies the concept that one may not obtain insurance for a loss already in progress or for a loss that the insured either knows of planned intended or is aware is substantially certain to occur am jur 2d insurance see also couch on insurance 3d sec_102 put another way t he fortuity principle is central to the notion of what constitutes insurance the insurer will not and should not be asked to provide coverage for a loss that is reasonably certain or expected to occur within the policy period appleman on insurance 2d sec_1 the commonly accepted sense of insurance derives from all of the facts surrounding each case with emphasis on comparing the implementation of the arrangement with that of known insurance court opinions identify several nonexclusive factors bearing on this such as the treatment of an arrangement under the applicable state law amerco inc t c pincite the adequacy of the insurer’s capitalization and utilization of premiums priced at arm’s length the 96_tc_45 aff’d 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling exploration co v united_states cl_ct aff’d per curiam 988_f2d_1135 fed cir and the language of the operative agreements and the method of resolving claims 40_fedclaims_42 revrul_89_96 1989_2_cb_114 considered a circumstance in which y incurred a liability to injured persons the exact amount of which could not be ascertained but was expected to be substantially in excess of dollar_figurex unfortunately y had insurance coverage with a limit of dollar_figurex y was vulnerable to claims in an indeterminable amount predicted to be substantially greater than an additional dollar_figurex y entered into an agreement with z in an attempt to cover dollar_figurex of this shortfall z was fully aware of y’s circumstances the premium charged y was an amount that together with the tax savings claimed by z was calculated to yield at least z’s maximum anticipated liability of dollar_figurex by the time claims were liquidated the ruling concluded that the risk elements borne by z were a timing risk that the dollar_figurex would have to be paid out earlier than anticipated and an investment risk that the actual investment_yield would be lower than forecast the ruling concludes that these risks are not an insurance risk one treatise notes that t here are many contractual devices legally valid by which persons seek assurance and peace of mind regarding future events these contracts of assurance have distinctive names such as guaranty warranty suretyship indorsement pledge mortgage conditional sale indemnity and insurance collectively they have a common purpose in protecting one against the harmful consequences of untoward future events but it is frequently difficult to distinguish one from the other consequently it is no facile matter to frame a definition which states accurately and plainly the common features of the enterprises that are generally regarded as subject_to ‘insurance’ regulation appleman on insurance 2d sec_1 plr-139415-06 the loss_reserves of an insurance_company other than a life_insurance_company are comprised of case reserves and incurred-but-not-reported ibnr reserves case reserves represent the estimate of the amount to be paid with regard to claims reported to company and ibnr reserves represent the estimate of the amount to be paid with regard to losses which were incurred but have not yet been reported to the company for federal tax purposes losses_incurred are the amount_paid for losses on insurance contracts and the case reserves and ibnr reserves for amounts to be paid on losses that have been incurred on insurance contracts e g sec_832 a of the income_tax regulations b see also 972_f2d_858 7th cir aff’g in part rev’g in part 96_tc_61 am int’l group inc v united_states 38_fedclaims_274 state of 88_tc_1050 revrul_70_643 1970_2_cb_141 sec_2 revproc_75_56 1975_2_cb_596 losses_incurred represent the insurance company’s liability arising because the contingency ies stated in the insurance_contract have occurred here the agreement covers only taxpayer’s loss_reserves that is the element of fortuity is absent because the agreement serves only to finance taxpayer’s present obligation for incurred losses though the agreement is unlike the situation in revrul_89_96 because it is not predicated in part on projected tax savings the agreement is like the situation in revrul_89_96 in that company has assumed only timing and investment risk that the balance of the notional account with interest credited at the specified rate will not be sufficient to pay for the incurred losses in addition agreement is not insurance in the commonly accepted sense as envisioned by the caselaw taxpayer could not procure an arrangement with similar terms from the commercial reinsurance market because among other things the agreement is practicable only between taxpayer and company accordingly the agreement does not constitute insurance for federal_income_tax purposes ruling based on taxpayer’s representations we rule that the agreement does not constitute insurance for federal_income_tax purposes taxpayer should make any necessary reconciliation between the reserve amount shown on subsequent annual statements and the amount properly allowable under sec_832 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-139415-06 this ruling is directed only to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively for a return s filed electronically this requirement is satisfied by attaching a statement to the return s that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel financial institutions products s by _________________________ donald j drees jr acting chief branch
